

Exhibit 10.2
AWARD AGREEMENT
CST Brands, Inc. 2013 Omnibus Stock Incentive Plan


Restricted Stock Award
This Award Agreement (this “Agreement”) is between CST Brands, Inc., a Delaware
corporation (“Company”), and [_____________], a [_____________] of the Company
or one of its affiliates (“Participant”), who agree as follows:
1.Introduction. Pursuant to the CST Brands, Inc. 2013 Omnibus Stock Incentive
Plan (as may be amended, the “Plan”), on [Date of Grant] (“Date of Grant”),
Participant was awarded [______] shares of Common Stock of the Company under the
Plan as Restricted Stock (as defined in the Plan). The parties hereby enter into
this Agreement to evidence the terms, conditions and restrictions applicable to
the Restricted Stock.
2.The Plan, Restrictions, Vesting. The Plan is incorporated herein by reference
for all purposes, and Participant hereby agrees to the terms and conditions
stated therein applicable to the Restricted Stock and the rights and powers of
Company and the Committee as provided therein. In addition, Participant agrees
as follows:
2.01    Non-Transferrable. Except to the extent otherwise provided in the Plan
or this Agreement, the shares of Restricted Stock issued to Participant under
the Plan may not be sold, exchanged, pledged, hypothecated, transferred,
garnished or otherwise disposed of or alienated at any time prior to vesting.
2.02    Vesting. Except to the extent otherwise provided in the Plan,
Participant’s rights to and interest in the shares of Restricted Stock shall
vest and accrue to Participant [on the ____ anniversary of the Date of Grant][in
the following increments, provided Participant has continually remained a/an
[_____________] through such dates: «Shares_Period_1» shares vest on
«Vest_Date_Period_1»; «Shares_Period_2» shares vest on «Vest_Date_Period_2»; and
«Shares_Period_3» shares vest on «Vest_Date_Period_3»]. Upon termination of
Participant’s service with the Company for any reason, including, but not
limited to, Retirement, death or disability, Participant shall forfeit any
unvested shares of Restricted Stock subject to this Agreement.
2.03    Book Entry Shares. Participant agrees that in lieu of certificates
representing Participant’s shares of Restricted Stock, the Restricted Stock and
any shares issuable in connection with their vesting may be issued in
uncertificated form pursuant to the Direct Registration System (“DRS”) of
Company’s stock transfer agent.
2.04    Restructuring or Reorganization. If, as the result of a stock split,
stock dividend, combination of shares or any other change, including an exchange
of securities for any reason, the Participant shall be entitled to new or
additional or different shares of stock or securities, such stock or securities
shall be subject to the terms and conditions of the Plan and this Agreement.
3.Limitation. Participant shall have no rights with respect to any shares of
Restricted Stock not expressly conferred by the Plan or this Agreement.



RESTRICTED STOCK AWARD AGREEMENT        Page 1



--------------------------------------------------------------------------------



4.83(b) Election. Participant understands that Participant should consult with
Participant’s tax advisor regarding the advisability of filing with the Internal
Revenue Service an election under section 83(b) of the Code, with respect to the
shares of Restricted Stock subject to this Agreement. This election must be
filed no later than 30 days after the Date of Grant. This time period cannot be
extended. Participant acknowledges (1) that Participant has been advised to
consult with a tax advisor regarding the tax consequences to Participant of the
receipt of the shares of Restricted Stock and (2) that timely filing of an
election under section 83(b) of the Code is Participant’s sole responsibility,
even if Participant requests the Company or its representative to file such
election on Participant’s behalf.
5.Miscellaneous. All capitalized terms contained in this Agreement shall have
the definitions set forth in the Plan unless otherwise defined herein. This
Agreement shall be binding upon the parties hereto and their respective
beneficiaries, heirs, administrators, executors, legal representatives and
successors.
6.Code Section 409A. The delivery of shares of Common Stock free of restriction
under this Plan shall be made on or as soon as reasonably practical following
the applicable date of vesting, but in any event no later than the 15th day of
the third month following the end of the year in which the applicable date of
vesting occurs. With respect to the receipt of dividends, the payment of
dividends, if any, shall be made by the last day of the fiscal quarter during
which dividends on Common Stock are paid, but in any event by no later than the
15th day of the month following the end of the year in which the applicable
dividends on Common Stock are paid. This Agreement and the award evidenced
hereby are intended to comply, and shall be administered consistently, in all
respects with Section 409A of the Code and the regulations promulgated
thereunder. If necessary in order to ensure such compliance, this Agreement may
be reformed consistent with guidance issued by the Internal Revenue Service. In
no event shall the Company be liable for any additional tax, interest or
penalties that may be imposed on Participant under Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.




[REMAINDER OF PAGE INTENTIONALLY BLANK]



RESTRICTED STOCK AWARD AGREEMENT        Page 2



--------------------------------------------------------------------------------





By your signature and the Company’s signature below, you and the Company agree
that the Restricted Stock referenced above is granted under and governed by the
terms and conditions of this Agreement and the Company’s 2013 Omnibus Stock
Incentive Plan (as the same may be amended from time to time) attached hereto,
all of which are made a part of this Agreement.


CST BRANDS, INC.

By:__________________________________________     
Name: _______________________________________ Date
Title:__________________________________________









______________________________________________ ______________________________
Participant Date









RESTRICTED STOCK AWARD AGREEMENT        Page 3

